Citation Nr: 0918556	
Decision Date: 05/18/09    Archive Date: 05/26/09

DOCKET NO.  02-15 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for type II diabetes 
mellitus due to Agent Orange exposure.

2.  Entitlement to service connection for diabetic 
retinopathy secondary to type II diabetes mellitus.

3.  Entitlement to service connection for renal dysfunction 
with loss of kidney to include as due to Agent Orange 
exposure and/or secondary to type II diabetes mellitus.

4.  Entitlement to service connection for hypertension to 
include as due to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1963 to December 
1963 and from January 1964 to May 1966.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in May 2002 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

When these issues were before the Board in October 2007, it 
was stayed pursuant to Ribaudo v. Nicholson, 21 Vet. App. 16 
(2007) (per curiam order).  On May 8, 2008, the Federal 
Circuit issued its decision in Haas v. Peake, 525 F.3d 1168 
(Fed. Cir. 2008), where it reversed the U.S. Court of Appeals 
for Veterans Claims (Veterans Court) decision in Haas v. 
Nicholson, 20 Vet. App. 257 (2006), and held that the 
Veterans Court had erred in rejecting VA's interpretation of 
38 C.F.R. § 3.307(a)(6)(iii) as requiring a service member's 
presence at some point on the landmass of Vietnam in order to 
benefit from the regulation's presumption.  The stay of Haas-
related cases is no longer in effect, and in light of the 
Supreme Court's denial of certiorari, VA's Office of General 
Counsel (OGC) has advised that the Board may resume 
adjudication of the previously stayed cases.  As such, these 
issues are now before the Board.

As diabetic retinopathy is claimed as secondary to the type 
II diabetes mellitus issue being remanded, the Board finds 
the claims are inextricably intertwined. As such, the Board 
will defer action on the issue of entitlement to service 
connection for diabetic retinopathy until after the issue of 
entitlement to service for type II diabetes mellitus has been 
adjudicated.  See Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991) (two issues are "inextricably intertwined" when they 
are so closely tied together that a final Board decision 
cannot be rendered unless both issues have been considered).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran contends that his type II diabetes mellitus, 
hypertension and renal dysfunction are a result of exposure 
to herbicides while serving during the Vietnam War.  The 
Board determines that a remand is required for further 
development of the record.

Specifically, the evidence shows that the Veteran served in 
the U.S. Navy and he was stationed on the U.S.S. Forster (DER 
334) off the shores of Vietnam between April 1965 and April 
1966.  There is no presumption of service connection for 
diabetes mellitus based on exposure to herbicides, unless the 
veteran is found to have set foot in Vietnam.  38 C.F.R. § 
3.307(a)(6)(iii); see Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 
2008), cert. denied 129 S. Ct. 1002 (2009).  However, the 
Veteran is arguing that the ship on which he served docked 
several times in Vietnam in order to obtain supplies and that 
his responsibilities required him to leave the ship and "set 
foot" in Vietnam to assist with obtaining the supplies.

The RO attempted to obtain copies of the deck logs for the 
U.S.S. Forster from May 1964 to May 1966 from the National 
Archives and Records Administration located in College Park, 
Maryland.  The National Archives responded to the RO's 
request for record and confirmed that the deck logs were at 
the National Archives; however, due to limited staff and 
resources they were unable to copy months of deck logs.  The 
RO notified the Veteran of this response and stated that 
Veteran and his representative could visit the facility to 
review the logs.  The Board notes that the Veteran's service 
personnel records show that he was awarded the Vietnamese 
Service Medal for service aboard the U.S.S. Forster (DER 334) 
during the period of July 24, 1965 to August 28, 1965 in 
support of the Vietnam War.  Furthermore, the Board notes 
that the RO did not ask the Veteran to narrow the period to 
60 days to help facilitate a search of the record.   Based on 
the foregoing, the Board has determined that the RO should 
send a letter to the Veteran requesting that he narrow the 
time he "set foot" in Vietnam to a 60-day period and 
whether or not the Veteran responds to that letter, the RO 
should attempt to obtain copies of the deck logs of the 
U.S.S. Forster for July and August 1965.

Accordingly, the case is REMANDED for the following action:

1.	The RO should contact the Veteran and 
representative to provide the Veteran 
an opportunity to submit to the RO a 
60-day time frame for when he "set 
foot" in Vietnam. 

2.	Whether the Veteran responds to the 
above inquiry or not, the RO should 
attempt to obtain the deck logs of the 
U.S.S. Forster (DER 334) from the 
National Archives and Records 
Administration located in College Park, 
Maryland for the months of July and 
August 1965 and any other dates 
specified by the Veteran in response to 
the above inquiry.

3.	Upon completion of the foregoing, the 
RO should readjudicate the Veteran's 
claims of entitlement to service 
connection for type II diabetes 
mellitus, diabetic retinopathy, renal 
dysfunction with loss of kidney and 
hypertension based on a review of the 
entire evidentiary record.  If the 
benefits sought on appeal remains 
denied, the RO should provide the 
Veteran and his representative with a 
supplemental statement of the case and 
the opportunity to respond thereto.  
Thereafter, subject to current 
appellate procedure, the case should be 
returned to the Board for further 
consideration, if in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




